 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
AMENDMENT AND WAIVER AGREEMENT

 

--------------------------------------------------------------------------------



AMENDMENT AND WAIVER AGREEMENT


This Amendment and Waiver Agreement (this “Agreement”), is made and entered into
as of November 23, 2007, by and between Titanium Group Limited, a corporation
organized under the laws of the British Virgin Islands (the “Company”) Crescent
International Ltd. (“Crescent”), Chestnut Ridge Partners, LP (“Chestnut Ridge”)
and Whalehaven Capital Fund Limited (“Whalehaven”, each, a “Holder”, and
collectively, Crescent, Chestnut Ridge and Whalehaven, the “Holders”).


WHEREAS, the Company and the Holders are parties to that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated April 3, 2007, pursuant to
which the Company issued to the Holders its Series A 8% Senior Convertible
Debentures due, subject to the terms therein, April 3, 2010 (the “Debentures”)
with an aggregate principal amount among all Holders of $1,450,000, of which
$1,450,000 in principal currently remains outstanding, and warrants to purchase
Common Stock (the “Warrants”);


WHEREAS, certain events of default have occurred pursuant to the Debentures as
set forth on Schedule A attached hereto and are continuing to occur related to
the Debentures (“Existing Defaults”) and as a result of such defaults, the
Holders are entitled, among other things, to enforce their rights and remedies
against the Company, including without limitation, acceleration and immediately
demand payment in full of all obligations under the Debentures; and
 
WHEREAS, the Company and the Holders have agreed to (i) reduce the conversion
price of the Debentures from $0.30 per share to $0.20 per share, subject to
further adjustment therein, (ii) waive the Existing Defaults, (iii) waive any
anti-dilution adjustment in the Warrants triggered by the foregoing reduction in
the Conversion Price, and (iv) waive any liquidated damages that have accrued
pursuant to Section 2(b)(iv) of the Registration Rights Agreement; and
 
WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings ascribed to such terms as set forth in the Purchase Agreement; and


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1.  Incorporation of Preliminary Statements and Acknowledgement.  The
preliminary statements set forth above by this reference hereto are hereby
incorporated into this Agreement.  Without limiting the foregoing, the Company
hereby acknowledges that the Existing Defaults have occurred and are continuing
under the terms of the Debentures and, notwithstanding anything to the contrary
in this Agreement, the Purchase Agreement, the Debentures or any of the other
Transaction Documents, the Company acknowledges and agrees that upon a breach of
this Agreement by the Company, such breach shall be an Event of Default under
the Debentures and each Holder has the right to immediately enforce payment of
all of the Obligations and, in connection therewith, without further notice, to
enforce its liens on, and security interests in, the Collateral (as defined
under the Security Agreement).
 

 

--------------------------------------------------------------------------------


2.  Payment of Interest and Waiver of Existing Defaults.  The Company agrees to
issue a total of 477,366 shares of its common stock as payment of interest due
July 1, 2007 and October 1, 2007 and any late fees thereon.  The Holders agree
to forever waive their rights and remedies against the Company, including
without limitation, acceleration of the Debentures, solely in connection with,
and as they relate to, the prior occurrence of the Existing
Defaults.  Notwithstanding anything herein to the contrary, this waiver is
limited only to the Existing Defaults and any future Events of Default,
including a breach of this Agreement, shall not be deemed waived hereunder.


3.  Reduction of Conversion Price.  In consideration for the foregoing release
by the Holders, the Company agrees to reduce the Conversion Price from $0.30 per
share to $0.20 per share, subject to further adjustment as set forth in the
Debenture.
 
4.  Amendment to Debentures.  Section 4(b) of the Debentures is hereby deleted
in its entirety and replaced with the following:
 
“Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to $0.20, subject to adjustment herein (the “Conversion Price”).”
 
5.  Waiver of Anti-dilution Adjustment to the Warrants.  The Holders hereby
waive any adjustment to the exercise price of the Warrants resulting from the
reduction to the Conversion Price as set forth in Sections 3 and 4 of this
Agreement. This waiver is limited only as to any anti-dilution adjustment
triggered as a result of this Agreement and any anti-dilution adjustment to the
exercise price of the Warrant triggered by any future event, including, but not
limited to, a further reduction of the Conversion Price, shall not be deemed
waived hereunder.
 
6.  Waiver of Liquidated Damages under Registration Rights Agreement. Each
Holder hereby waives all liquidated damages which have accrued prior to the date
hereof and which would otherwise have been payable by the Company to such Holder
under and in accordance with Section 2(b)(iv) of the Registration Rights
Agreement.
 
7.  Conditions Precedent. The respective waivers and obligations of the Holders
hereunder are subject to the following conditions being met:
 
i.  the accuracy in all material respects of the representations and warranties
of the Company contained herein;
 
ii.  all obligations, covenants and agreements of the Company required to be
performed hereunder shall have been performed;
 
iii.  all parties to the Purchase Agreement and holders of the Debentures and
Warrants shall have agreed to the terms and conditions of this Agreement and
each party has executed this Agreement; and
 
iv.  there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.
 

--------------------------------------------------------------------------------


8.  Representations and Warranties of the Company.  The Company hereby makes to
the Holders the following representations and warranties:
 
i.  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith.  This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
ii.  No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien (except as
contemplated by the Security Documents) upon any of the properties or assets of
the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other material
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
material understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
iii.  Equal Consideration.  Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.
 
iv.           Certification.  Other than the Existing Defaults, no Event of
Default and no event which, with the giving of notice or passage of time (or
both), would constitute an Event of Default under the Debentures has occurred or
is continuing.
 

 

--------------------------------------------------------------------------------


9.  Representations and Warranties of the Holders.  Each Holder, severally and
not jointly, represents and warrants as of the date hereof to the Company as
follows:
 
i.  Authority.  The execution, delivery and performance by such Holder of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Holder.  This
Agreement has been duly executed by such Holder, and when delivered by such
Holder in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Holder, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
10.  Effect on Transaction Documents. Subject to the waivers and amendments
provided herein, all of the terms and conditions of the Transaction Documents
shall continue in full force and effect after the execution of this Agreement
and shall not be in any way changed, modified or superseded by the terms set
forth herein, including but not limited to, any other obligations the Company
may have to the Holders under the Transaction Documents.  Except as expressly
set forth herein, this Agreement shall not be deemed to be a waiver, amendment
or modification of any provisions of the Transaction Documents or of any right,
power or remedy of the Holders, or constitute a waiver of any provision of the
Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  The Holders reserve all rights,
remedies, powers, or privileges available under the Transaction Documents, at
law or otherwise.  This Agreement shall not constitute a novation or
satisfaction and accord of the Transaction Documents or any other document,
instrument and/or agreement executed or delivered in connection therewith.
 
11.  Release of all Claims.  THE COMPANY (FOR ITSELF AND ITS AFFILIATES) HEREBY
UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES EACH HOLDER AND ITS RESPECTIVE
SUCCESSORS, ASSIGNS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES,
ACCOUNTANTS, CONSULTANTS, CONTRACTORS, ADVISORS AND ATTORNEYS (COLLECTIVELY, THE
“BENEFITED PARTIES”) FROM ALL CLAIMS (AS DEFINED BELOW) AND AGREES TO INDEMNIFY
THE BENEFITED PARTIES, AND HOLD THEM HARMLESS FROM ANY AND ALL CLAIMS, LOSSES,
CAUSES OF ACTION, COSTS AND EXPENSES OF EVERY KIND OR CHARACTER IN CONNECTION
WITH THE CLAIMS.  AS USED IN THIS AGREEMENT, THE TERM “CLAIMS” MEANS ANY AND ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTIONS, COSTS, EXPENSES AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ORIGINATING IN
WHOLE OR IN PART, WHICH THE COMPANY, OR ANY OF ITS AGENTS, EMPLOYEES OR
AFFILIATES MAY NOW OR HEREAFTER HAVE OR CLAIM AGAINST ANY OF THE BENEFITED
PARTIES AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR OTHERWISE IN CONNECTION
 
 

--------------------------------------------------------------------------------


 
WITH ANY OF THE TRANSACTION DOCUMENTS, INCLUDING ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE MAXIMUM
RATE ON INTEREST CHARGEABLE UNDER APPLICABLE LAW AND ANY LOSS, COST OR DAMAGE,
OF ANY KIND OR CHARACTER, ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR IN ANY
WAY RESULTING FROM THE ACTIONS OR OMISSIONS OF THE BENEFITED PARTIES, INCLUDING
ANY BREACH OF FIDUCIARY DUTY, BREACH OF ANY DUTY OF GOOD FAITH OR FAIR DEALING,
UNDUE INFLUENCE, DURESS, ECONOMIC COERCION, CONFLICT OF INTEREST, NEGLIGENCE,
BAD FAITH, MALPRACTICE, VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS ACT, INTENTIONAL OR NEGLIGENT INFLICTION OF MENTAL DISTRESS,
TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS, TORTIOUS INTERFERENCE WITH
CORPORATE GOVERNANCE OR PROSPECTIVE BUSINESS ADVANTAGE, BREACH OF CONTRACT,
DECEPTIVE TRADE PRACTICES, LIBEL, SLANDER, CONSPIRACY OR ANY CLAIM FOR
WRONGFULLY ACCELERATING ANY OBLIGATIONS OR WRONGFULLY ATTEMPTING TO FORECLOSE ON
ANY COLLATERAL.  THE COMPANY (FOR ITSELF AND ITS AFFILIATES) AGREES THAT NONE OF
THE BENEFITED PARTIES HAS FIDUCIARY OR SIMILAR OBLIGATIONS TO THE COMPANY OR ANY
AGENTS, EMPLOYEES OR AFFILIATES OF THE COMPANY AND THAT THEIR RELATIONSHIPS ARE
STRICTLY THAT OF CREDITOR AND DEBTOR.  THIS RELEASE IS ACCEPTED BY THE HOLDERS
PURSUANT TO THIS AGREEMENT AND SHALL NOT BE CONSTRUED AS AN ADMISSION OF
LIABILITY BY HOLDERS OR ANY OTHER BENEFITED PARTY.


THE COMPANY (FOR ITSELF AND ITS AFFILIATES) ACKNOWLEDGES THAT THE FOREGOING
PROVISIONS ARE INTENDED TO, AND THE TRANSACTION DOCUMENTS CONTAIN PROVISIONS
WHICH, RELEASE HOLDERS FROM LIABILITY AND/OR INDEMNIFY AND HOLD HARMLESS HOLDERS
FOR, AMONG OTHER THINGS, THE ORDINARY NEGLIGENCE OF HOLDERS.  THE COMPANY (FOR
ITSELF AND ITS AFFILIATES) AGREES THAT THE RELEASE AND/OR INDEMNITY PROVISIONS
CONTAINED IN THESE DOCUMENTS ARE CAPTIONED TO CLEARLY IDENTIFY THE RELEASE
AND/OR INDEMNITY PROVISIONS AND, THEREFORE, ARE SO CONSPICUOUS THAT THE COMPANY
AND ITS AFFILIATES HAVE FAIR NOTICE OF THE EXISTENCE AND CONTENTS OF SUCH
PROVISIONS.


12.  Filing of Form 8-K.  On or before 9:30 am (NY time) on the Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to each Holder disclosing the material terms
of the transactions contemplated hereby, which shall include this Agreement as
an attachment thereto.
 
13.  Effectiveness.  The effectiveness of this Agreement shall be expressly
conditioned upon all of the Holders of the Debentures and Warrants having
executed this Agreement or an agreement with substantially similar terms,
including, but not limited to, a waiver of the Existing Defaults and a waiver of
the anti-dilution adjustment to the exercise price of the Warrants.  In the
event the foregoing is not delivered to the Holders, all of the consents,
amendments and waivers of the Holders contained herein shall be null and void.
 

--------------------------------------------------------------------------------


14.  Expenses.  Except as expressly set forth herein, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.


15.  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders.


16.  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
applicable Transaction Document.
 
17.  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holders. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
the Holders.  The Holders may assign their respective rights hereunder in the
manner and to the Persons as permitted under the applicable Transaction
Document.
 
18.  Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
19.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Transaction Documents.
 
20.  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
21.  Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
 

--------------------------------------------------------------------------------


22.  Independent Nature of Holders’ Obligations and Rights.  The Company has
elected to provide all Holders with the same terms and form of amendment and
waiver for the convenience of the Company and not because it was required or
requested to do so by the Holders.  The obligations of each Holder under this
Agreement and any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Holder
under this consent and waiver or any Transaction Document. Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this consent and
waiver or the Transaction Documents.  Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this consent and waiver or out of the other Transaction
Documents, and it shall not be necessary for any other Holder to be jointed as
an additional party in any proceeding for such purpose. Each Holder has been
represented by its own separate legal counsel in their review and negotiation of
this Agreement and the Transaction Documents.
 
 


[SIGNATURE PAGE FOLLOWS]
 




--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

  TITANIUM GROUP LIMITED          
 
By:
 /s/ Kit Chong Ng       Ng Kit Chong       Chairman          







********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------


 
 
[HOLDER’S SIGNATURE PAGE TO TTNUF AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder:   Whalehaven Capital Fund Limited              
Signature of Authorized Signatory of Holder:  /s/ Brian Mazzella          
Name of Authorized Signatory:   Brian Mazella           
Title of Authorized Signatory:    CFO                           




[SIGNATURE PAGES CONTINUE]


--------------------------------------------------------------------------------


 
 
 
[HOLDER’S SIGNATURE PAGE TO TTNUF AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder:   Crescent International Ltd.          
Signature of Authorized Signatory of Holder:   /s/ Maxi Brezzi           
Name of Authorized Signatory:   Maxi Brezzi                              
Title of Authorized Signatory:    Authorized Signatory                




[SIGNATURE PAGES CONTINUE]


--------------------------------------------------------------------------------




 
 
[HOLDER’S SIGNATURE PAGE TO TTNUF AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder:   Chestnut Ridge Partners, LP                
Signature of Authorized Signatory of Holder:  /s/ Kenneth Holz            
Name of Authorized Signatory:    Kenneth Holz                    
Title of Authorized Signatory:   Chief Financial Officer         




[SIGNATURE PAGES CONTINUE]


--------------------------------------------------------------------------------


SCHEDULE A


Failure to pay July 1, 2007 interest payment and late fees thereon
Failure to pay October 1, 2007 interest payment and late fees thereon
Failure to pay liquidated damages under Registration Rights Agreement
Registration statement not declared effective within 180 days of Closing Date
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 